DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 3 objected to because of the following informalities:  
the claim ends in a comma followed by a period; there should just be a period.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 "controller configured to determine the cracking state of the blade according to the actual air pressure value and the preset air pressure value" in claim 6.
“signal receiving module configured to receive the actual air pressure value detected by the detector” in claim 8.
“comparing module configured to compare the actual air pressure value with the preset air pressure value” in claim 8.
“judging module configured to determining that the blade is in a cracking state” in claim 8.
“execution module of the controller is configured to control the relay to turn on the pressure pump according to the signal indicating the pressure-to-be- adjusted state to adjust the actual air pressure value to be equal to the preset air pressure value.” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 2 & 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites the limitation "pressure change ratio" in line 6.  It is unclear what the pressure change ratio corresponds to because no ratio of explicit values is claimed.  If it is unclear if the “pressure change ratio” is or is not related to the “ratio” recited on line 4.  For the purposes of interpretation “pressure change ratio” is taken to be equivalent to “ratio of a difference between the actual air pressure value and the preset air pressure value to the preset air pressure value”.  

The terms "pressure change ratio per unit time" and "second preset threshold" in claims 2 & 5 respectively are relative terms (to the choice of time unit) which renders the claim indefinite. The term “per unit time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 doesn't limit claim 6 any further than claim 6 own limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 1-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Su ( KR 20130139523 A) in view of Davey (US 5770794 A). 
Regarding claim 1 Su teaches (Figs. 1-5), a monitoring method for a cracking state of a blade (Fig. 5, page 4 second full paragraph: “Figure 5 is a block diagram of a monitoring device for monitoring damage to a blade”), the blade (Fig. 3-the blade 2) comprising a plurality of blade components and a connecting body (corresponds to material at about the drawing reference number 2 which makes the blade a whole and sealable), the plurality of blade components (Fig. 1 & 2, page 2 last full paragraph: “a penetrated damaged portion 8 by cracks 8”, this is a blade component which has been damaged) being connected with each other by the connecting body (if the blade is nd to last full paragraph: “closed space 12”), wherein the monitoring methods comprises…; a step of detecting an actual air pressure value (page 2 last paragraph: “measures the pressure while pressing the space through the air injection It is possible to effectively check whether the blade 2 is damaged”), comprising detecting the actual air pressure value within the sealed cavity by using a detector (Fig. 2-a pressure sensor 40, page 3 2nd to last full paragraph: “The pressure sensor 40 measures the internal pressure of the space 12 closed by the sealing device 20 to determine whether the blade 2 is damaged.”); and a step of determining the cracking state, comprising determining the cracking state of the blade according to the actual air pressure value and the preset air pressure value (page 3 3rd to last full paragraph: “when the blade 2 is damaged by cracking or the like, the inner pressure of the space 12 is lower than the set pressure”).
Su does not teach a step of providing a pressure transmission assembly, wherein the pressure transmission assembly comprises a side wall, a hollow space enclosed by the side wall, and an opening provided on the side wall and in communication with the hollow space; a step of forming a sealed cavity, comprising placing the pressure transmission assembly within the cavity at a connection between the blade component and the connecting body, and fixing the pressure transmission assembly by the connecting body, such that a region around the opening of the pressure transmission assembly and the corresponding blade component are sealingly connected with each other, and the pressure transmission assembly and the blade component together form the sealed cavity with a preset air pressure value.
nd embodiment= Figs. 2 &5 ) a step of providing a pressure transmission assembly, wherein the pressure transmission assembly comprises a side wall (Fig 2- elements 130a and 130b), a hollow space (Fig. 2 - a cavity 111) enclosed by the side wall, and an opening provided on the side wall and in communication with the hollow space (column4 lines 57-58: “a portion of the wall of the component 110 forms the cavity 111”, “[a] in communication with [b]” is interpreted as meaning that the state of a has some effect on the state of b (or vice versa)); a step of forming a sealed cavity (column 1 line 60: “a sealed cavity on or within the component structure”), comprising placing the pressure transmission assembly within the cavity at a connection between the blade component and the connecting body (column 6 lines 34-37: “application of the first and second embodiments to an installation comprising a hinged connection between two components”), and fixing the pressure transmission assembly by the connecting body, such that a region around the opening of the pressure transmission assembly and the corresponding blade component are sealingly connected with each other (column 4 line 61:“130a…withstand the pressure differential between the exterior and the interior of the recess when in use”, if a pressure differential can be maintained then there is a seal), and the pressure transmission assembly and the blade component together form the sealed cavity with a preset air pressure value (column 4 lines 61-64: “elements 130a and 130b are formed needs to be sufficiently rigid to retain the configuration of the recess and to withstand the pressure differential between the exterior and the interior of the recess”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Su 

Regarding claim 2 Su in view of Davey teaches, the monitoring method for the cracking state of the blade according to claim 1.  
Su further teaches (Figs. 1-5) wherein: the step of determining the cracking state further comprises: determining that the blade is in a cracking state, if a ratio of a difference between the actual air pressure value and the preset air pressure value to the preset air pressure value is within a range of a first preset threshold (i.e.                         
                            
                                
                                    |
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                    -
                                    p
                                    r
                                    e
                                    s
                                    e
                                    t
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                    |
                                
                                
                                    p
                                    r
                                    e
                                    s
                                    e
                                    t
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                
                            
                            ϵ
                             
                            (
                            1
                            s
                            t
                             
                            p
                            r
                            e
                            s
                            e
                            t
                             
                            ±
                            r
                            a
                            n
                            g
                            e
                        
                    ), this isn’t substantively different from comparing “pressure measurement value” and “the pressure set” as described in Su, page 4 2nd to last full paragraph: “inspection unit 56 compares the pressure set in the closed space 12 inside the blade 2 with the pressure measurement value measured by the pressure sensor 40 by the air injection of the air injection unit 32, It is possible to check whether or not damage has occurred in the closed space 12 of the blade 2”)  and if a pressure change ratio per unit time within the sealed cavity exceeds a range of a second preset threshold (“a monitoring device 50 for monitoring 

Regarding claim 3 Su in view of Davey teaches, the monitoring method for the cracking state of the blade according to claim 2.  
Su further teaches (Figs. 1-5) wherein: the step of determining the cracking state further comprises: determining that the blade is in a non-cracking state and outputting a signal (page 5 first full paragraph :“A module may be configured to reside on an addressable storage medium and may be configured to execute one or more processors”, “addressable” indicates that the pressure measurement can then be sent through some sort signal to a processor for evaluation) indicating the pressure transmission assembly (for Su this corresponds to Fig. 2-“a pressure hose 35”) is in a pressure-to-be-adjusted state (page 4 4th to last full paragraph :“The control unit 52 transmits a control command to the valve opening and closing unit 36 so that the valves 31 and 33 of the respective air injection units 32 and 34 are controlled. That is, the control unit 52 controls the second air injection unit 34 by the valve opening / closing unit 36 so that the body 21 of the closing device 20 is inflated to a predetermined 

Regarding claim 4 Su in view of Davey teaches, the monitoring method for the cracking state of the blade according to claim 3.  
Su further teaches (Figs. 1-5) further comprising: a step of adjusting a pressure comprising adjusting the pressure within the sealed cavity according to the signal indicating the pressure-to-be-adjusted state, such that the actual air pressure value within the sealed cavity is equal to the preset air pressure value (page 4 4th to last full paragraph :“The control unit 52 transmits a control command to the valve opening and closing unit 36 so that the valves 31 and 33 of the respective air injection units 32 and 34 are controlled. That is, the control unit 52 controls the second air injection unit 34 by the valve opening / closing unit 36 so that the body 21 of the closing device 20 is inflated to a predetermined pressure, and the first air injection unit 32 so as to inject air so that the closed space 12 of the blade 2 to be measured has a predetermined pressure”, that it stops when the pressure reaches the “predetermined pressure” indicates there is a signal indicating that the system is or isn’t in a pressure-to-be adjusted state).

Regarding claim 5 Su in view of Davey teaches (Su Fig. 1-5), the monitoring method for the cracking state of the blade according to claim 2.  
Su does not explicitly teach wherein: the preset air pressure value is OMpa-4Mpa, the range of the first preset threshold value is 50%~80%, and the range of the second preset threshold is 1%-5%.
Davey further teaches wherein: the preset air pressure value is OMpa-4Mpa (column 2 lines 4-5: “In numerical terms the vacuum may generally be of the order of 700 to 50 Torr”, which is from  .0067MPa to .0933MPa and within the range of the instant application), the range of the first preset threshold value is 50%~80% (interpreted as                         
                            
                                
                                    |
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                    -
                                    p
                                    r
                                    e
                                    s
                                    e
                                    t
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                    |
                                
                                
                                    p
                                    r
                                    e
                                    s
                                    e
                                    t
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                
                            
                            ϵ
                             
                            (
                            65
                            %
                             
                            ±
                            15
                            %
                        
                    ),), and the range of the second preset threshold is 1%-5% (interpreted as                         
                            
                                
                                    
                                        
                                            
                                                
                                                    a
                                                    c
                                                    t
                                                    u
                                                    a
                                                    l
                                                     
                                                    a
                                                    i
                                                    r
                                                     
                                                    p
                                                    r
                                                    e
                                                    s
                                                    s
                                                    u
                                                    r
                                                    e
                                                     
                                                    -
                                                    p
                                                    r
                                                    e
                                                    s
                                                    e
                                                    t
                                                     
                                                    a
                                                    i
                                                    r
                                                     
                                                    p
                                                    r
                                                    e
                                                    s
                                                    s
                                                    u
                                                    r
                                                    e
                                                     
                                                     
                                                
                                            
                                        
                                        
                                            p
                                            r
                                            e
                                            s
                                            e
                                            t
                                             
                                            a
                                            i
                                            r
                                             
                                            p
                                            r
                                            e
                                            s
                                            s
                                            u
                                            r
                                            e
                                        
                                    
                                
                                
                                    Δ
                                    t
                                
                            
                            ϵ
                             
                            (
                            3
                            ±
                            2
                             
                            %
                            /
                            s
                            e
                            c
                            o
                            n
                            d
                        
                    )).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Su with the teachings of Davey.  The motivation would have been to combine the pressurized compartments of the Su reference with the monitoring of pressures of the Davey reference.  The combination would enable a user to more precisely determine the location of damage as well as a determination of how bad the damage is likely to be.  

Regarding claim 6 Su teaches (Fig. 1-5), a monitoring system for a cracking state of a blade (Fig. 5, page 4 second full paragraph: “figure 5 is a block diagram of a monitoring device for monitoring damage to a blade”), the blade (Fig. 3-the blade 2) components (Fig. 1 & 2, page 2 last full paragraph: “a penetrated damaged portion 8 by cracks 8”, this is a blade component which has been damaged) being connected with each other by the connecting body (if the blade is made of more than one component and is sealed then there necessarily is a “connecting body”) and forming a cavity (Fig. 3- closed space 12, page 4 2nd to last full paragraph: “closed space 12”), wherein the monitoring system for the cracking state of the blade comprises…; a detector (Fig. 2-a pressure sensor 40) connected to the pressure transmission assembly (Fig. 2-“a pressure hose 35”), wherein the detector is disposed on the blade component and is used to detect an actual air pressure value within the sealed cavity (page 2 last paragraph: “measures the pressure while pressing the space through the air injection it is possible to effectively check whether the blade 2 is damaged”); and a controller configured to determine the cracking state of the blade according to the actual air pressure value and the preset air pressure value (page 6 line 13: “An inspection unit for comparing the internal pressure of the closed space measured by the pressure sensor with the set pressure of the space to determine whether the space is damaged”) 
Su does not teach a pressure transmission assembly comprising a side wall, a hollow space enclosed by the side wall, and an opening provided on the side wall and in communication with the hollow space, wherein the pressure transmission assembly is placed within the cavity at a connection between the blade component and the connecting body, and is fixed by the connecting body, such that a region around the opening of the pressure transmission assembly and the corresponding blade component are sealingly connected with each other, and the pressure transmission 
Davey does teach (2nd embodiment= Figs. 2 & 5) a pressure transmission assembly comprising a side wall (Fig 2- elements 130a and 130b), a hollow space (Fig. 2 – a cavity 111) enclosed by the side wall, and an opening provided on the side wall and in communication with the hollow space (column4 lines 57-58: “a portion of the wall of the component 110 forms the cavity 111”, “[a] in communication with [b]” is interpreted as meaning that the state of a has some effect on the state of b (or vice versa)), wherein the pressure transmission assembly is placed within the cavity at a connection between the blade component and the connecting body (column 6 lines 34-37: “application of the first and second embodiments to an installation comprising a hinged connection between two components”), and is fixed by the connecting body, such that a region around the opening of the pressure transmission assembly and the corresponding blade component are sealingly connected with each other (column 4 line 61:“130a…withstand the pressure differential between the exterior and the interior of the recess when in use”, if a pressure differential can be maintained then there is a seal), and the pressure transmission assembly and the blade component together form the sealed cavity with a preset air pressure value (column 4 lines 61-64: “elements 130a and 130b are formed needs to be sufficiently rigid to retain the configuration of the recess and to withstand the pressure differential between the exterior and the interior of the recess”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Su 

Regarding claim 7 Su in view of Davey teaches, the monitoring system for the cracking state of the blade according to claim 6.  
Su further teaches (Figs. 1-5) wherein: the pressure transmission assembly is a tube (Fig. 3-pressurizing hose 35, page 3 5th full paragraph: “pressurizing hose 35 may be connected to the compressed air supply 39”) with a predetermined length or an airbag (Fig. 3 – sealing device 20, page 3 2nd full paragraph: “the sealing device 20 can be expanded and contracted”); … and alternatively, the number of the openings is two or more (Fig. 4 34a-34c), and the two or more openings are spaced apart from each other along the extending direction of the pressure transmission assembly (Fig.3 pressurizing hose 35).
Su does not teach the number of the opening is one, and the one opening penetrates the pressure transmission assembly along an extending direction of the pressure transmission assembly; and alternatively, the number of the openings is two or more, and the two or more openings are spaced apart from each other along the extending direction of the pressure transmission assembly.

It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Su with the teachings of Davey.  The motivation would be to check on the conditions of different parts of the blade where some of the areas may be small and specific to where cracks are more likely to appear (such as joins between components) and others are larger but less likely (at least by surface area) to have a crack.  Davey’s version of the pressure transmission assembly would be more effective at determining specific locations of damage and the multiple openings in Su’s version of the pressure transmission assembly would enable checking different regions for damage.  

Regarding claim 8 Su in view of Davey teaches, the monitoring system for the cracking state of the blade according to claim 6.  
Su further teaches (Figs. 1-5) wherein the controller (Fig. 5- “control unit 52”)  comprises: a signal receiving module configured to receive the actual air pressure value detected by the detector(page 4 4th to last full paragraph :“The control unit 52 transmits a control command to the valve opening and closing unit 36 so that the valves 31 and 33 of the respective air injection units 32 and 34 are controlled. That is, the control unit 52 controls the second air injection unit 34 by the valve opening / closing unit 36 so that judging that a ratio of a difference between the actual air pressure value and the preset air pressure value to the preset air pressure value (page 6 lines 13-14: “to determine whether the space is damaged”, if the measured value is significantly different from the preset pressure value it is judged or determined that the blade is damaged) is within a range of a first preset threshold and a pressure change ratio per unit time within the sealed cavity exceeds a range of a second preset threshold according to the comparison result (page 4 2nd to last full paragraph: “inspection unit 56 compares the pressure set in the closed space 12 inside the blade 2 with the pressure measurement value measured by the pressure sensor 40 by the air injection of the air injection unit 32, It is possible to check whether or not damage has occurred in the closed space 12 of the blade 2”).

Regarding claim 9 Su in view of Davey teaches the monitoring system for the cracking state of the blade according to claim 8.  
                        
                            
                                
                                    |
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                    -
                                    p
                                    r
                                    e
                                    s
                                    e
                                    t
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                    |
                                
                                
                                    p
                                    r
                                    e
                                    s
                                    e
                                    t
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                
                            
                            ϵ
                             
                            (
                            1
                            s
                            t
                             
                            p
                            r
                            e
                            s
                            e
                            t
                             
                            ±
                            r
                            a
                            n
                            g
                            e
                        
                    ), this isn’t substantively different from comparing “pressure measurement value” and “the pressure set” as described in Su, page 4 2nd to last full paragraph: “inspection unit 56 compares the pressure set in the closed space 12 inside the blade 2 with the pressure measurement value measured by the pressure sensor 40 by the air injection of the air injection unit 32, It is possible to check whether or not damage has occurred in the closed space 12 of the blade 2”)and the pressure change ratio per unit time within the sealed cavity is within the range of the second preset threshold (“a monitoring device 50 for monitoring the damage”, it is inherent to a ‘monitoring device’ to measure at multiple times thus the device of Su measures at some first time and then at a second time and if the pressure change is large enough at that second time it is assumed that the blade has been damaged thus the system of Su must have some time period over which they compare the change in pressure to an expected or reasonable change for an undamaged blade.  If the pressure were measured a year after first pressurizing the pressure transmission th to last full paragraph :“The control unit 52 transmits a control command to the valve opening and closing unit 36 so that the valves 31 and 33 of the respective air injection units 32 and 34 are controlled. That is, the control unit 52 controls the second air injection unit 34 by the valve opening / closing unit 36 so that the body 21 of the closing device 20 is inflated to a predetermined pressure, and the first air injection unit 32 so as to inject air so that the closed space 12 of the blade 2 to be measured has a predetermined pressure”, that it stops when the pressure reaches the “predetermined pressure” indicates there is a signal indicating that the system is or isn’t in a pressure-to-be adjusted state).

Regarding claim 10 Su in view of Davey teaches the monitoring system for the cracking state of the blade according to claim 9.  
Su further teaches (Figs. 1-5) further comprising a gas generator ((Fig. 4- “air supply unit 30”)), which is connected to the pressure transmission assembly (page 3 5th full paragraph: “The pressurizing hose 35 may be connected to the compressed air supply 39”) and used to adjust the actual air pressure value within the sealed cavity (page 3 3rd to last full paragraph: “The compressed air supply unit 39 is connected to the space 21 closed by the body 21 of the closing device 20 and the closing device 20 through the first air injecting part 32 and the second air injecting part 34 ) To provide (compressed) air”).

Regarding claim 11 Su in view of Davey teaches the monitoring system for the cracking state of the blade according to claim 10.
Su further teaches (Figs. 1-5) wherein the controller (Fig. 5- “control unit 52”) further comprises an execution module (Fig. 5- “a valve opening / closing unit 36”), and the gas generator (Fig. 4- “air supply unit 30”)  comprises a pressure pump (Fig.2 -compressed air supply unit 39), a check valve (Fig. 3-“valves 31 and 33”), and a relay (Fig. 2- air injection units 32 and 34), the pressure pump is connected to the pressure transmission assembly (Fig. 2-“a pressure hose 35”) through the check valve (Fig.4-36c) and connected to the controller through the relay, the execution module of the controller is configured to control the relay to turn on the pressure pump according to the signal indicating the pressure-to-be- adjusted state to adjust the actual air pressure value to be equal to the preset air pressure value (page 3 3rd to last full paragraph: “The compressed air supply unit 39 is connected to the space 21 closed by the body 21 of the closing device 20 and the closing device 20 through the first air injecting part 32 and the second air injecting part 34 ) To provide (compressed) air”).  

Regarding claim 12 Su in view of Davey teaches the monitoring system for the cracking state of the blade according to claim 11. 
Su further teaches (Figs. 1-5) wherein the pressure transmission assembly (Fig. 2-“a pressure hose 35”) is connected to the detector and the gas generator through a transition connection section, the transition connection section (see annotated drawing below) comprises a joint with a plurality of ports and a transition pipe body connected to one of the plurality of ports, and the pressure transmission assembly is connected to the 

    PNG
    media_image1.png
    552
    556
    media_image1.png
    Greyscale




Regarding claim 14 Su in view of Davey teaches a blade, comprising: a plurality of blade components, wherein the plurality of blade components are connected with each other by a connecting body and form a cavity (Fig. 3- closed space 12, page 4 2nd to last full paragraph: “closed space 12”); the monitoring system for the cracking state of the blade according to claim 6. 

Su does not teach wherein the pressure transmission assembly is placed within the cavity at a connection between the blade component and the connecting body, and is fixed by the connecting body, such that a region around the opening of the pressure transmission assembly and the corresponding blade component are sealingly connected with each other, and the pressure transmission assembly and the blade component together form the sealed cavity with a preset air pressure value. 
Davey teaches (2nd embodiment= Figs. 2 & 5)  wherein the pressure transmission assembly is placed within the cavity at a connection between the blade component and the connecting body (column 6 lines 34-37: “application of the first and second embodiments to an installation comprising a hinged connection between two components”), and is fixed by the connecting body, such that a region around the opening of the pressure transmission assembly and the corresponding blade component are sealingly connected with each other (column 4 line 61:“130a…withstand the pressure differential between the exterior and the interior of the recess when in use”, if a pressure differential can be maintained then there is a seal), and the pressure transmission assembly and the blade component together form the sealed cavity with a preset air pressure value (column 4 lines 61-64: “elements 130a and 130b are formed needs to be sufficiently rigid to retain the configuration of the recess and to withstand the pressure differential between the exterior and the interior of the recess”).


Regarding claim 15 Su in view of Davey teaches the blade according to claim 14.  
Su further teaches (Figs. 1-5) wherein the plurality of blade components comprise a windward-side shell, a leeward-side shell (Figs. 1 & 3) and a web plate (inherent to the structure of a blade), and the connecting body (page 3 2nd full paragraphs: “inner circumferential surface of the various blades 2”) is connected at least of: between the windward-side shell and the leeward-side shell, between the windward-side shell and the web plate, and the leeward-side shell and the web plate.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su ( KR 20130139523 A) in view of Davey (US 5770794 A) and in further view of Sue et al. (US 20170146177 A1) . 
Regarding claim 13 Su in view of Davey teaches the monitoring system for the cracking state of the blade according to claim 12.

Sue further teaches (Figs. 48) wherein the transition pipe body (Fig. 48- right side of the “seal/test plug 420”)  comprises a first connecting section (see annotated drawing below: first connecting section is the left side of the pipe) and a second connecting section (see annotated drawing below: second connecting section is the right side of the pipe) which are successively distributed along its extending direction, the first connecting section comprises a pipe wall which is provided with a notch (see annotated drawing below: the left side of the pipe has multiple notches) disposed along the extending direction and engaged with the pressure transmission assembly, and the second connecting section comprises a closed pipe wall (Fig. 48-420).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Su in view of Davey with the teachings of Sue.  The gripping apparatus of Sue with the pressure transmission device of either Su or Davey would enable a strong seal between the pressure transmission assembly and the pressure pump.  Without a good seal leakage in the pipe connections could be mistaken for damage to the blades of the turbine.  


    PNG
    media_image2.png
    545
    708
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DIETER (EP 2801809 A1) “Structural Health Monitoring Using Hollow Cavity Structure” describes hollow cavities being manufactured as integral components of the structure to be studied by then monitoring pressure inside the cavity. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868